DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
 	Claims 1, 2, 5-10, 12-16 and 19-23 are pending. Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Claims 1-12, 19 and 20 are under examination. 
The instant application claims priority to US provisional 62/409,228 filed 10/17/2016. 

Information Disclosure Statement
An IDS filed 1/13/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

Response to Amendment
Applicant's amendment is sufficient to overcome the claim objections and rejection under 35 USC 112, first paragraph.  

Claim Objections
Claim 2 is objected to because of the following informalities: the phrasing “promoter for subgenomic RNA” is grammatically incorrect. Based upon a reading of the specification it should be –a subgenomic promoter--.  It is not any promoter for the subgenomic promoter but it is according to the specification a subgenomic promoter. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 9, 10, 12, 20, 22 and 23 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kulasagaran et al (JOURNAL OF VIROLOGY, Sept. 2009, p. 8327–8339; see entire document) as evidenced by Petrakova et al (JOURNAL OF VIROLOGY, June 2005, p. 7597–7608; see entire document).
 modified alphavirus replicon. The only actual requirements of the replicon is that it comprise a U2 to G substitution and sequences to encode a nonstructural protein from alphavirus. 
Kulasagaran et al teach a nucleic acid molecule comprising a modified alphavirus replicon RNA (G2)Vee/SINV. This is the inherent property of the sequence taught by Kulasagaran, 
p5’VEE/SIN carried the promoter for SP6 RNA polymerase, followed by nt 1 to 7535 of the VEE TC-83 genome (with A3 in the 5 UTR replaced by G), (with T7626 replaced by C to preserve the secondary structure of the 5 UTR in the subgenomic RNA), a 273-nt-long fragment of the VEE TC-83 genome containing the 3’ end of the E1 coding sequence, the 3_ UTR, poly(A), and an MluI restriction site.

So this description means that there is a modified 5’ UTR with a U2 to G. There are sequences “coding for biologically active alphavirus nonstructural proteins” from VEE. As well, it is devoid of T7626. But, it is also devoid of VEE structural protein sequences. The instant claims are so broad and vague as to encompass the claimed molecule. In other words, p5’VEE/SIN is devoid of at least a portion of VEE sequences and is also devoid of the T7626.  The compositions are presented to human cells and hence should be in carriers acceptable to human cells i.e. eukaryotic cells. 

Response to Arguments
Because of the amendment, the prior art rejection reading on the broad base claim has been dropped. The art has been applied to the newly amended base claim for reasons above. This art was previously argued against as teaching away. However, teaching away references are not valid for prior art applied to single references. The prior art reference was previously deemed the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA MARVICH/            Primary Examiner, Art Unit 1633